~~ Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 1of22 PageID#6°° ~~

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

 

JORDAN ECKELBERGER

Plaintiff/Petitioner

 

 

  
   
 

 

Vs
LG CHEM LTD AND LG CHEM AMERICA INC
Defendant/Respondent Case No. 21-1:0645
FILED
ST. CLAIR COUNTY
To: AFILE COPY |
AUG 09 2071

 

 

blk, a.
Uebel. Ci Sek

INITIAL MANDATORY STATUS CONFERENCE SETTING ASSIGNMENT

Date: 09/20/2021 Time: 10:00 am Room: 405

The above-styled case is assigned to: HON WILLIAM D STIEHL JR

Counsel familiar with the case and authorized to act is ordered to appear for an Initial Mandatory
Status Conference on the above date, time and courtroom pursuant to Local Rule 6.06, and

Supreme Court Rule 218.

At the aforesaid conference the following shall be considered:

Service upon all of the parties;

Whether the case will be jury or no-jury;

The nature, issues, and complexity of the case;
Simplification of the issues;

Amendments and challenges to the pleadings;
Admissions of fact and documents;

Limitations of discovery, including but not limited to written discovery, depositions,
and opinion witnesses;

8. Third parties;

9. Scheduling of settlement conferences;

10. Necessity of subsequent case management conferences;

11. Trial settings.

SM OaPwWN >

 

Office of Chief Judge

L63

 

 
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 2 of 22 Page ID #7

Electronically Filed

Kahalah A. Clay

Circuit Clerk

Ashley Doughty

St.

21L0645
Clair County

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT 77999021 7:07 AM

ST. CLAIR COUNTY, ILLINOIS

JORDAN ECKELBERGER, CASE NO: 21L0645

)
)
Plaintiff, )

) PLAINTIFF DEMANDS

V. ) TRIAL BY JURY
)
LG CHEM, LTD. )
Serve: )
)
i And )
)
LG CHEM AMERICA, INC. )
Serve: )
Corporation Service Company )
40 Technology Pkwy South, #300 }
Norcross, Georgia 30092 }
)
)
)
Defendants. )
COMPLAINT

COMES NOW Plaintiff Jordan Eckelberger, by and through his attorneys J. Brad Wilmoth,
and Page Law, LLC, and for his Complaint against Defendants LG Chem, Ltd., and LG Chem
America, Inc., states as follows:

PARTIES, JURISDICTION, AND VENUE

1, This action arises from severe burn injuries sustained by Plaintiff Jordan

' 13971502

Eckelberger (hereinafter “Plaintiff’), when, on June 10, 2019, a defective lithium-ion battery in an

e-cigarette device suddenly and without warning exploded in his hand (hereinafter “The Battery”).

2. Plaintiff is and was at all times relevant herein a resident of St. Claire County in the

State of Illinois.
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 3o0f22 Page ID #8

3, The Battery that exploded and injured Plaintiff was manufactured, marketed,
exported, sold, and distributed by Defendant LG Chem, Ltd. (hereinafter “LGC”) and its wholly
owned subsidiary Defendant LG Chem America, Inc. (hereinafter “Defendant LGCAT’).

4, Defendant LGC is, and at all relevant times was, a foreign corporation,
headquartered at LG Twin Towers at 128 Yeoiii-daero, Yeongdeungpo-gu, Seoul, South Korea.

5. The Republic of Korea is a member of the Hague Conference on Private
International Law and may be served utilizing the agreed procedures,

6. Defendant LGCAI is a Delaware corporation with its principal place of business at .
3475 Piedmont Road, NE, Suite 1200 in Atlanta, Georgia 30305.

7. Defendant LGC and Defendant LGCAI are, and were at all times relevant, in the
business of designing, testing, manufacturing, advertising, distributing and/or selling batteries,
including The Battery at issue, for use in electronic cigarettes throughout the world, including
Tilinois.

8. Defendant LGC and Defendant LGCAI, through its actions and those of any ©
affiliated/parent/subsidiary companies and agents, does and did at all times relevant conduct
substantial business in Illinois by purposefully causing its products, including The Battery at issue,
to be marketed, distributed, sold and used within Illinois.

9. Defendant LGC and Defendant LGCAI derive significant revenue from its
activities and the sale/use of products in Illinois.

10. As such, Defendant LGC and Defendant LGCAI does or should reasonably
anticipate being hailed into a Illinois court and have thereby consented to the personal jurisdiction

of this Court pursuant to § 506.500 RSMo.
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 4of22 Page ID #9

11. The Battery that exploded and injured Plaintiff was purchase in St. Claire County
via the internet and shipped to St. Claire County from an individual owner on Ebay prior to the
events giving rise to this action. |

12. Pursuant to § 508.010.4 RSMo, venue is proper in this Court as Plaintiff was first
injured in St, Claire County, Illinois.

FACTS COMMON TO ALL COUNTS

13. Defendants LGC and LGCAI, manufacture, sell, design, advertise, distribute and
supply e-cigarette devices and accessories, including batteries, and specifically The Battery at
issue here.

14.  E-cigarette devices use high-power, internal lithium-ion batteries to heat nicotine
infused oils to create a vapor which is inhaled by the consumer. The product consists of an outer
shell, a lithium-ion battery, a small electric coil, and a mouthpiece. These devices are advertised
as a safe alternative to smoking tobacco products.

15, The lithium-ion battery is designed to activate and heat the e-cigarette when either
a button on the outside of the e-cigarette is pushed or when the e-cigarette user creates a suction
on the mouthpiece.

16. Defendants were aware at all times relevant to this matter that these e-cigarette
devices require a large amount of power to operate and typically use a lithium-ion battery. A
typical user will keep “back-up” batteries at the ready since the devices will typically use at least
two fully charged batteries during a full day of use. These “back-up” batteries are usually placed
in a bag, purse or pants pocket when not in use.

17. The Battery was an 18650 3000 mAh High Drain Rechargeable Battery.
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 5of22 Page ID #10

18. Defendants failed to test The Battery and failed to put any warnings on the skin of
The Battery that it could explode causing injury, despite the fact that similar batteries had exploded
during use before, and that Defendants were aware of this risk.

19.  OnJune 10, 2019, Plaintiff had just placed The Battery into his e-cig device when
spontaneously, suddenly, and without provocation or warning, it exploded, causing severe burns

to Plaintiff's hand and arm requiring extensive medical treatment.

20. At no point between the date of purchase and the time of this incident had The
Battery been exposed to any extreme temperatures or weather conditions
21. Plaintiff relied on literature, advertisements, promotional packaging, and

statements of agents of the Defendants in order to select The Battery at issue it for his personal

use.

COUNT I: STRICT LIABILITY — DEFENDANT LGC

 

22,  Plaintiffre-alleges Paragraphs 1 through 21 of this Complaint as specifically stated
herein. | |

23. That on or before June 10, 2019, and for some time prior and subsequent thereto,
Defendant LGC was engaged in the business of designing, preparing, manufacturing, maintaining,
advertising, distributing, supplying, and selling e-cigarette devices and e-cigarette accessories and
baiteries, including but not limited to The Battery at issue herein.

24. That prior to June 10, 2019, Plaintiff purchased The Battery that was imported,

received, advertised, distributed, supplied, and sold by Defendant LGC.
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 6of22 Page ID#11

25. That at all times material herein, Defendant LGC had a duty to design, prepare, °
manufacture, advertise, distribute, supply, and safely sell The Battery with adequate protection
and safety measures so as to prevent it from exploding.

26. That on the date of the occurrence complained of and prior thereto, The Battery was
in the same or similar condition as it was in at the time of its sale and distribution by Defendant
LGC and/or any changes therein were foreseeable, and The Battery was then and there defective
and unreasonably dangerous.

27. - That on June 10, 2019 and at all times prior thereto, Plaintiff exercised the ordinary
care and caution for the safe use of The Battery.

28. That at the time of the occurrence hereafter complained of and prior thereto, The
Battery designed, prepared, manufactured, maintained, advertised, distributed, supplied and sold
by Defendant LGC, was unreasonably dangerous in one or more of the following respects:

a. It did not adequately prevent contact between the lithium battery and foreign
objects;

b. It did not adequately prevent the lithium battery from spontaneously exploding;

c. It had inadequate safety devices;

d. It was likely to cause severe and permanent injuries when used in the ordinary and
usual manner, or in the manner in which the Defendant should have reasonably
anticipated;

e. It failed to give adequate instruction and warnings including, but not limited to:

i. Instructions concerning the inherent danger of the lithium-ion battery;

ii. Warnings that the lithium-ion battery could spontaneously explode;
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 7 of 22 Page ID #12

iii. Warnings that the lithium-ion battery could come into contact with any
foreign object which could create a circuit in the battery causing it to
explode;

f. Itlacked a failsafe device;

g. It failed to test The Battery to ensure it was safe for ordinary and regular use;

h. It failed to inspect The Battery for defects that could cause a battery to
spontaneously explode; and,

i. It failed to sell The Battery with a plastic case for safe storage in a pocket, purse or
bag when fully charged and not in use.

29, That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, The Battery exploded in Plaintiff's hand, while Plaintiff
was using it in the ordinary and customary manner or in the manner in which Defendant LGC
should have reasonably anticipated.

30, That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his hand and arm
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery
and resulting in permanent scarring. Plaintiff continues to undergo medical treatment, and incur

past, present and future lost wages, and severe emotional trauma as a result of said burns.

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for

judgment against Defendant LGC, for an amount in excess of $25,000.00 and for any other relief

this Court deems proper.

COUNT Il: NEGLIGENCE — DEFENDANT LGC

eae eae

6
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 8 of 22 Page ID #13

31. Plaintiff re-alleges Paragraphs 1 through 30 of this Complaint as specifically set
forth herein.

32, That on or before June 10, 2019, and for some time prior and subsequent thereto,
Defendant LGC was engaged in the business of designing, preparing, manufacturing, maintaining,
advertising, distributing, supplying, and selling e-cigarettes and e-cigarette accessories and
batteries therefore, including but not limited to The Battery at issue herein.

33. That prior to June 10, 2019, Plaintiff purchased The Battery that was imported,
received, advertised, distributed, supplied, and sold by Defendant LGC.

34, That at all times material herein, Defendant LGC had a duty to design, prepare,
manufacture, advertise, distribute, supply, and sell The Battery with adequate protection and safety
measures to as to prevent it from independently creating a circuit within the battery, resulting in
explosion.

35, That on June 10, 2019, and at all times prior thereto, Plaintiff was in the exercise
of ordinary care and caution for his personal safety while using The Battery.

36, That Defendant LGC knew or should have known that e-cigarette batteries can
explode if they are not tested, stored, transported, charged, or maintained properly, and that such
explosion poses a serious risk to consumers of severe injuries including burning and permanent
scarring.

37. That at the time of the occurrence hereinafter complained of and prior thereto,
Defendant LGC, by and through its duly authorized agents, servants, and/or employees, carelessly

and negligently:
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 9of22 Page ID #14

a. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery, in a manner that made it easy for the lithium battery contained
therein to come into contact with other objects, create a circuit, overheat, and
explode;

b. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery with inadequate safety devices, so that The Battery was a
dangerous instrumentality and likely to cause severe and permanent injuries to
consumers when used in the ordinary and usual manner, or in the manner Defendant
LGC should have reasonably anticipated;

c. Failed to give adequate instruction and warning concerming the necessity of
periodic inspection, maintenance, and inherent danger of using The Battery,

d. Failed to provide certain protective or safety devices reasonably adequate to prevent
The Battery from coming into contact with other objects, thereby causing The
Battery to create a circuit, overheat, and explode;

e. Failed to properly inspect The Battery to determine whether it was defective in that
The Battery may come into contact with other objects, making it reasonably safe
for the purpose for which it was intended;

f. Failed to give areasonably adequate warning to consumers, including Plaintiff, who
would rely on The Battery’s design in preventing the battery contained therein to
explode, and thereby becoming an unreasonable hazard to Plaintiff in the ordinary

and customary manner;
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 10 of 22 Page ID #15

g. Designed, prepared, manufactured, advertised, distributed, supplied, and sold The
Battery without adequate safety and prevention measures, creating a hazard to
consumers, including Plaintiff, who would rely on The Battery’s design in
preventing the lithium-ion battery contained therein to explode, and thereby
becoming an unreasonable hazard to consumers of the battery in the ordinary and
customary manner; and

h. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery in a manner that enabled it to come into contact with other

objects, causing the lithium battery to explode when used in the ordinary and
customary mamner, or in a manner Defendant LGC should have reasonably
anticipated.

38. That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, the battery exploded in Plaintiff's hand, while Plaintiff
used the device in the ordinary and customary manner or in the manner in which Defendant LGC
should have reasonably anticipated.

39, That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his hand and arm
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery

and resulting in permanent scarring: Plaintiff continues to undergo medical treatment, and incur

past, present and future lost wages, and sévere emotional trauma as a result of said burns.

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for
judgment against Defendant LGC, for an amount in excess of $25,000.00 and for any other relief

9
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 11of22 Page ID #16

this Court deems proper.

COUNT II — BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY —
DEFENDANT LGC ,

40. Plaintiff re-alleges Paragraphs 1 through 39 of this Complaint as specifically stated
herein.

41. The Battery at issue was a “good” within the meaning of the Uniform Commercial
Code Article 2.

42, Defendant LGC designed, marketed, supplied and/or distributed The Battery at
issue. |

43. Defendant LGC impliedly warranted that The Battery at issue was merchantable
and fit for the ordinary purposes for which it would be used. |

44, Defendant LGC’s conduct as described herein constitutes breach of the implied
warranty of merchantability.

45, Defendant LGC breached the warranty implied in the contract for the sale of The
Battery at issue.

46. That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his hand and arm
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery
and resulting in permanent scarring, Plaintiff continues to undergo medical treatment, and incur
past, present and future lost wages, and severe emotional trauma as a result of said burns, -

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for

judgment against Defendant LGC, for an amount in excess of $25,000.00 and for any other relief

this Court deems proper.
10
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 12 of 22 Page ID #17

COUNT IV: STRICT LIABILITY — DEFENDANT LGCAT

47. Plaintiff re-alleges Paragraphs 1 through 46 of this Complaint as specifically stated
herein.

48. That on or before June 10, 2019, and for some time prior and subsequent thereto,
Defendant LGCAI was engaged in the business of designing, preparing, manufacturing,

maintaining, advertising, distributing, supplying, and selling e-cigarette devices and e-cigarette
accessories and batteries, including but not limited to The Battery at issue herein.

49, That prior to June 10, 2019, Plaintiff purchased The Battery that was imported,
received, advertised, distributed, supplied, and sold by Defendant LGCAL

50. That at all times material herein, Defendant LGCAI hada duty to design, prepare,
manufacture, advertise, distribute, supply, and safely sell The Battery with adequate protection
and safety measures so as to prevent it from exploding. -

51. That on the date of the occurrence complained of and prior thereto, The Battery was
in the same or similar condition as it was in at the time of ‘its sale and distribution by Defendant
LGCAI and/or any changes therein were foreseeable, and The Battery was then and there defective
and unreasonably dangerous.

52.  Thaton June 10, 2019 and at all times prior thereto, Plaintiff exercised the ordinary
care atid caution for the safe use of The Battery.

53, That at the time of the occurrence hereafter complained of and prior thereto, The
Battery designed, prepared, manufactured, maintained, advertised, distributed, supplied and sold

by Defendant LGCAI, was unreasonably dangerous in one or more of the following respects:

11
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 13 o0f 22 Page ID #18

a. It did not adequately prevent contact between the lithium battery and foreign
objects;

b. It did not adequately prevent the lithium battery from spontaneously exploding;

c. Ithad inadequate safety devices,

d. It was likely to cause severe and permanent injuries when used in the ordinary and
usual manner, or in the manner in which the Defendant should have reasonably
anticipated;

e. It failed to give adequate instruction and warnings including, but not limited to:

i. Instructions concerning the inherent danger of the lithium-ion battery;
ii, Warnings that the lithium-ion battery could spontaneously explode;
iii, Warnings that the lithium-ion battery could come into contact with any
| foreign object which could create a circuit in the battery causing it to
explode;

f. It lacked a failsafe device;

g, It failed to test The Battery to ensure it was safe for ordinary and regular use;

h. It failed to inspect The Battery for defects that could cause it to spontaneously
explode; and,

i. It failed to sell The Battery with a plastic case for safe storage in a pocket, purse or _
bag when fully charged and not in use.

54, That as a direct and proximate result of the defective and unreasonably dangerous

condition of The Battery used by Plaintiff, it exploded in Plaintiff's e-cig device, while Plaintiff

12
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 14 of 22 Page ID #19

was using it in the ordinary and customary manner or in the manner in which Defendant LGCAI
should have reasonably anticipated.

55, That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his hand and arm
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery
and resulting in permanent scarring. Plaintiff continues to undergo medical treatment, and incur

past, present and future lost wages, and severe emotional trauma as a result of said burns.

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for
judgment against Defendant LGCAI, for an amount in excess of $25,000.00 and for any other

relief this Court deems proper.

COUNT V: NEGLIGENCE — DEFENDANT LGCAI

56. Plaintiff re-alleges paragraphs 1 through 55 of this Complaint as specifically set
forth herein.

57, That on or before June 10, 2019, and for some time prior and subsequent thereto,
Defendant LGCAI was engaged in the business of designing, preparing, manufacturing,
maintaining, advertising, distributing, supplying, and selling e-cigarettes and e-cigarette
accessories and batteries therefore, including but not limited to The Battery at issue herein.

58. That ptior to June 10, 2019, Plaintiff purchased The Battery that was imported,
received, advertised, distributed, supplied, and sold by Defendant LGCAI.

59, ‘That at all times material herein, Defendant LGCALI had a duty to design, prepare,

manufacture, advertise, distribute, supply, and sell The Battery with adequate protection and safety

13 -
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 15 of 22 Page ID #20

measures to as to prevent it from independently creating a circuit within the battery, resulting in

explosion.

60. That on June 10, 2019, and at all times prior thereto, Plaintiff was in the exercise
of ordinary care and caution for his personal safety while using The Battery.

61. That Defendant LGCAI knew or should have known that e-cigarette batteries can
explode if they are not tested, stored, transported, charged, or maintained properly, and that such
explosion poses a serious risk to consumers of severe injuries including burning and permanent
scatring.

62. That at the time of the occurrencé hereinafter complained of and prior thereto,
Defendant LGCAI, by and through its duly authorized agents, servants, and/or employees,
carelessly and negligently:

a. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery, in a manner that made it easy for the lithium battery contained
therein to come into contact with other objects, create a circuit, overheat, and
explode;

b. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery with inadequate safety devices, so that it was a dangerous
instrumentality and likely to cause severe and permanent injuries to consumers
when used in the ordinary and usual manter, or in the manner Defendant LGCAI
should have reasonably anticipated;

c. Failed to give adequate instruction and warning concerning the necessity of

periodic inspection, maintenance, and inherent danger of using The Battery;

14
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 16 of 22 Page ID #21

d. Failed to provide certain protective or safety devices reasonably adequate to prevent
the lithium battery from coming into contact with other objects, thereby causing the
lithium battery to create a circuit, overheat, and explode;

e. Failed to properly inspect The Battery to determine whether it was defective in that
it may come into contact with other objects, making it reasonably safe for the
purpose for which it was intended;

f. Failed to give areasonably adequate warning to consumers, including Plaintiff, who
would rely on The Battery’s design in preventing the battery contained therein to
explode, and thereby becoming and unreasonable hazard to consumers of the
battery in the ordinary and customary mamner;

g. Designed, prepared, manufactured, advertised, distributed, supplied, and sold The
Battery without adequate safety and prevention measures, creating a hazard to
consumers, including Plaintiff, who would rely on The Battery’s design in
preventing the lithium-ion battery contained therein to explode, and thereby
becoming an unreasonable hazard to consumers of The Battery in the ordinary and
customary manner; and

h. Designed, prepared, manufactured, maintained, advertised, distributed, supplied,
and sold The Battery in a manner that enabled it to come into contact with other
objects, causing the lithium battery to explode when used in the ordinary and

customary manner, or in a manner Defendant LGCAI should have reasonably

anticipated.

15
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 17 of 22 Page ID #22

63. ‘That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, it exploded in Plaintiffs pants pocket, while Plaintiff
used the device in the ordinary and customary manner or in the manner in which Defendant LGCAI
should have reasonably anticipated.

64. That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his thigh and scrotam
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery
and resulting in permanent scarring. Plaintiff continues to undergo medical treatment, and incur |

past, present and future lost wages, and severe emotional trauma as a result of said burns.

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for
judgment against Defendant LGCAT, for an amount in excess of $25,000.00 and for any other

relief this Court deems proper.

COUNT VI- BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY —
DEFENDANT LGCAI

65. Plaintiff re-alleges Paragraphs 1 through 64 of this Complaint as specifically stated
herein.
66. The Battery at issue was a “good” within the meaning of the Uniform Commercial

Code Article 2.

67. Defendant LGCAI designed, marketed, supplied and/or distributed The Battery at

issue.

68. Defendant LGCAI impliedly warranted that The Battery at issue was merchantable

and fit for the ordinary purposes for which it would be used.

16
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 18 of 22 Page ID #23

69. Defendant LGCAI’s conduct as described herein constitutes breach of the implied
warranty of merchantability.

70. Defendant LGCAI breached the warranty implied in the contract for the sale of The
Battery at issue.

71. That as a direct and proximate result of the defective and unreasonably dangerous
condition of The Battery used by Plaintiff, Plaintiff sustained severe burns to his hand and arm
resulting in severe acute and prolonged physical and mental pain and suffering, requiring surgery
and resulting in permanent scatring. Plaintiff continues to undergo medical treatment, and incur
past, present and future lost wages, and severe emotional trauma as a result of said burns.

WHEREFORE, Plaintiff Jordan Eckelberger, by and through his attorneys, pray for
judgment against Defendant LGCAI, for an amount in excess of $25,000.00 and for any other

relief this Court deems proper.

Respectfully Submitted,

J. Brad/Wilmoth, #6285268
Page Law LLC

9930 Watson Rd. Suite 100
St. Louis, Missouri 63126
Phone: (314)-835-5807
Fax: (314)-835-5857
Attorney for Plaintiff

17
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 19 of 22 Page ID #24

This form is approved

by the Hlinols Supreme Court and is required to be accepted In all Illinois Circuit Courts.

 

STATE OF ILLINOIS,
CIRGUIT COURT

- St. Clair [=] COUNTY

For Court Use Only

SUMMONS

 

 

 

Instructions ¥

Enter above the
county name where
the case was filed. Jordan

Eckelberger

 

Enter your vame as
Plaintifi/Petitioner,

 

Enter the names of all

 

Plaintiff / Petitioner (First, middle, last name)

 

Responcents, ~
Enter the Case LG Chem, LTD &(LG Chem America, Inc 211.0645

 

people you are suing as Vv.
Defendants/
Number given by the Defen

Cireuit Clerk.

 

dant/ Respondent (First midale, last name) Case Number

 

 

 

in 1, if your lawsuit is 1.
for money, enter the
amount of monsy you
seek from the
Defendant/ 2.
Respondent.

 

In 2, enter your
contact information.
If more than | person
is bringing this
lawsuit, attach an
Additional
Plaintiff/Petitioner
Contact Information
form.

 

In 3, enter the name of
the person you are
suing and their
address,

Tf more than | person is
being sued, attach an
Additional
Defendant/Respondent
Contact Information
form.

 

 

information about the lawsuit:
Amount claimed: $ 50,000.00

Contact information for the PlaintifffPetitioner:

Name (First, Middle, Last); J. Brad Wilmoth - Page Law LLC
Street Address, Apt#: 9930 Watson Road, Suite 100

City, State, ZIP: St. Louis, MO 63126

Telephone: (314) 835-5800

See attached for additional Plaintiff/Petitioner contact Information

Contact Information for the Defendant/Respondent:

Name (First, Middte, Last}; LG Chem, LTD & LG Chem America, Inc -

Street Address, Apt#; Corporation Service Company

City, State, ZIP: 40 Technology Pkwy South, #300, Norcross, Georgia 30092

 

 

Telephone: -
See attached for additional Defendant/Respondent contact information

 

 

Important Information for the
person receiving this form:

You have been sued... .
Follow the instr uctions on ‘the next page on how to appeat/answer.

«Ifyou do-not appear/answer the court may decide the case without hearing from you and
enter a judgment against you fot what the plantiff/petitioner is asking.

« Your written appearance/answer must be filed on time and in the proper form.

e Forms for a written appearance/answer are available here:
http: Jhwrww., illingiscourts. goviforms/approved/defiult.asp

‘If yo you cannot. afford to pay the fee for filing your appearancelanswer, ask k the cireuit clerk foran -
: application for waiver of court fees.:. Bo aes Les

" You should read all of the documents attached.

 

SU-S 1503.4

Page 1 of 4 (09/18)

 

 
Case 3:21-cv-00906-NJR Document121 Filed: 08/11/21. Page 20 of 22. Page ID #25

 

 

Tn 4, the Cireuit Clerk
will give you the court
date or appearance
date, check any boxes
that apply, and include
the address of the
court building and
room where the
Defendant/
Respondent nuust file
their response,

 

 

 

 

STOP!

The Circuit Clerk will
fill in this section.

 

 

Enter the Casa Number given by the Circuit Clerk: 2110645

4. Instructions for person recelving this form (Defendant/Respondent):
To respond to this Summons you must:

{] Goto court:

 

 

On this date; at this time: i] a.m. p.m.
Address: Court Room: ee
City, State, ZIP:

[] File a written Appearance and Answer/Response with the court:
On or before this date: J am. fF) p.m.

Address:

City, State, ZIP:

__ at this time:

 

 

File a written Appearance and Answer/Response with the court within 30 days from
the day you receive this Summons (listed below as the “Date of Service’).

 

Onthisdate; _ at this time: Clam. fl pm.
Address: 10 PUBLIC SQUARE
City, State, ZIP; __ BELLEVILLE, IL 62220

Witness this Pate:.

Clerk of the Court:

 

 

 

Seber. bor

RABAT ATLA CERT, CBee $4996;

7/13/2021
Ashley Doughty

Seal of Court

 

 

 

 

 

 

sTor!
The officer or process
server will fill in the
Date of Service.

 

 

This Summons must be served within 30 days of its date, listed above.

Date of Service:

 

(Date to be entered by an officer or process server on the copy of this Summons left
with the Oefendant/Respondent or other person.)

 

 

Plaintiff/Petitioner:

‘To serve this Summons; you must hire the sheriff (or a private plocess server outside of Cook County) to
deliver it and your Complaint/Petition to the Defendant/Respondent. If the sheriff (or private process

server.outside.of Cook County) tries but can’t serve the Summons, fill out another summons and repeat this

process,

 

 

 

 

Attention:

E-Filing is now mandatory for documents in civil. cases with limited exemptions. To-e-file, you miust first

crcate an account with an e-filing service provider. Visit http://efile.illinoiscowrts.gov/service-providers.htm
- to learn more and to.select-a service provider. If you néed additional hélp or have trouble e-filing, visit

http://www, iilinoiscourts. gov/fag/gethelp.asp. or talk with your local circuit clerk's-office.

 

 

SU-S 1503.1

Page 2 of 4 (09/18)

 
Case 3:21-cv-00906-NJR Document 1-1 Filed 08/11/21 Page 21 of 22 Page ID #26

This form is approved by the IMinois Supreme Court and is required to be accepted in all (Hinols Circuit Courts.

 

STATE OF ILLINOIS,

Far Court Use Only

 

 

CIRCUIT COURT AFFIDAVIT OF SERVICE OF
SUMMONS AND
St. Clair [~} COUNTY COMPLAINT/PETITION
Instructions

 

Enter above the
county name where
the case was filed.

Jordan Eckelberger

 

Enter your name as
Plaintiff/Petitioner.

 

Enter the name of the
person you are suing as
Defendant/Respondent.

 

 

Enter the Case
Number given by the
Circuit Clerk.

Plaintiff / Petitioner (First, middle, last narne)

 

 

 

 

v.
LG Chem, LTD & LG Chem America, Inc 21L0645
Defendant / Respondent (First, middle, last name} Case Number

 

 

“Stop, Do not complete the form. The sheriff will fill in the form.**

 

 

DO NOT complete
this section, The
sheriff will complete
it,

 

 

SU-S 1503.14

My name is and | swear under oath

 

First, Middie, Last

that | served the Summons and Compiaint/Petition on the Defendant/Respondent

as follows:

 

First, Middle, Last

O

 

 

 

Personally on the Defendant/Respondent:

Male: ([] Female: [—]. Approx. Age: Halr Color:

Height: Weight: _ _.

On this date: ____ at this time: Clam. [Jp.m.
Address: a oe

City, State, ZIP:

At the Defendant/Respondent’s home:

On this date: ‘_ at this time: Flam, (ip.m.
Address:
City, State, ZIP:
And left it with:

 

 

 

; First, Middie, Last
Male. [] Female: [[] Approx. Age:
and by sending a copy to this defendant in a postage-pald, sealed envelope to the
above address on. : ,20

On the Corporation's agent,

 

First, Middle, Last
On this date: at this time: Clam. [Jp.m.
Address:
City, State, ZIP:

 

 

Page3of4 7° : (09/18)

 
Case 3:21-cv-00906-NJR Document1-1 Filed 08/11/21 Page 22 of 22 Page ID #27

Enter the Case Number given by the Circuit Clerk:21L0645

 

 

DO NOT complete By:
this section. The
sheriff, or private
process server will

 

 

 

 

 

complete it. Signature FEES
By certified/registered $
Service and Return $
Print Name Miles: $
Total _$

SU-S 1503.1 Page 4 of 4 (09/18)

 
